

Exhibit 10.1
James River Group, Inc.
1414 Raleigh Road Suite 405
Chapel Hill, NC 27517


Mr. Frank D’Orazio


Dear Frank:


The purpose of this letter agreement among you (the “Executive”), James River
Group Holdings, Ltd. (“Holdings”) and James River Group, Inc. (the “Company”), a
subsidiary of Holdings, (the “Agreement”) is to confirm our agreement with
respect to the terms of your employment as Chief Executive Officer of Holdings
and Chief Executive Officer of the Company.


In consideration of the mutual promises contained in this Agreement, the parties
to this Agreement hereby agree as follows:


1.EMPLOYMENT AND TERM. Effective as of November 2, 2020 (or any earlier date
mutually agreed in writing by the parties) (the “Effective Date”), Holdings
agrees to employ Executive as Chief Executive Officer of Holdings and the
Company agrees to employ Executive as Chief Executive Officer of the Company,
and Executive hereby accepts such employment on the terms hereinafter set forth.
The term of this Agreement shall commence as of the Effective Date and end on
the third anniversary of the Effective Date, subject to the termination
provisions of Section 6. The term of this Agreement shall thereafter be
automatically renewed for additional eighteen month periods unless written
notice to the contrary shall be given by either party to the other not less than
180 days prior to the end of the initial or any renewal term that the term shall
not thereafter be renewed (“Non-Renewal Notice”), subject to the termination
provisions of Section 6. The initial term plus any renewals thereof shall
hereafter be referred to as the “Term.”


2.COMPENSATION.


a.Salary. Commencing as of the Effective Date, Executive shall be paid a base
salary at a rate of not less than $850,000 per year for all services performed
by Executive for Holdings, the Company and the Company Group (defined herein),
which will be paid by the Company in periodic installments in accordance with
the Company’s normal payroll practices.


b.Bonus and Long-Term Incentive Plan.


i.For each fiscal year of Holdings during the Term in which Executive is
employed by the Company as of the last day of such fiscal year, Executive shall
be eligible to receive a discretionary cash bonus (each, a “Bonus”) in an amount
that the Board of Directors of Holdings (“Holdings Board”) (other than
Executive, if Executive is a member of the Holdings Board), in its discretion,
may determine based on Holdings’ and Executive’s performance during such fiscal
year, which Bonus will be paid by the Company in the subsequent fiscal year on
or before March 15 of the subsequent fiscal year. Executive's target cash bonus
for each fiscal year he is employed through the end of the year will be 100% of
his base salary for such fiscal year, provided that the determination of whether
Executive will be awarded a cash bonus and the amount of the cash bonus will be
determined by the Holdings Board in its discretion. Notwithstanding the
foregoing, Executive’s Bonus for the fiscal year ending December 31, 2020, will
be $200,000, which will be paid by the Company in 2021 on or before March 15,
2021.


ii.Executive shall be eligible to participate in any long-term incentive plan of
Holdings (“LTIP”) in effect from time to time. For long term incentive equity
grants, Executive will have a target equity grant for each fiscal year he is
employed through the end of the fiscal year equivalent in value to 100% of his
base salary for such fiscal year, provided that the determination of whether
Executive will be awarded an LTIP equity award and



--------------------------------------------------------------------------------



the amount of the award will be determined by the Holdings Board in its
discretion. Options to acquire common shares (the “Shares”) of Holdings will be
valued using a Black Scholes valuation model, and restricted share units
(“RSUs”) of Holdings will be valued based upon the closing price of Holdings’
publicly traded Shares on the day of the grant. Options and RSUs will be subject
to the LTIP in effect at the time awarded and to an award agreement acceptable
to Holdings, and will vest annually, in three equal installments, over a three
year period from the grant date subject to Executive’s continued employment on
each vesting date.


c.Initial Equity Grant. On or about the Effective Date, Holdings will grant RSUs
to Executive with a value of $3,000,000, based upon the closing price of
Holdings’ publicly traded Shares on the day of the grant (the “Initial Equity
Award”) rounded to the nearest whole share unit. The Initial Equity Award will
be subject to the current LTIP and to an award agreement acceptable to Holdings.
One-third of the Initial Equity Award will vest annually on the first, second
and third anniversaries of the grant date (calculated to avoid issuance of
fractional Shares), subject to Executive’s continued employment on each
anniversary date, provided, however, if the grant date occurs after the
Effective Date, and Executive’s employment ends on the third anniversary of the
Effective Date as a result of a Non-Renewal Notice, then the third tranche of
the Initial Equity Grant will vest on the third anniversary of the Effective
Date.


d.Vacation, Benefits. During the Term, Executive shall also be entitled to
participate in all employee benefit plans and other fringe benefits or plans
(including certain services and utilities) of the Company generally available to
executive employees of the Company Group, including:


i.a total of six weeks of paid vacation per annum (not subject to carry over to
subsequent years);


ii.business expense reimbursement for all reasonable business expenses upon the
presentation of reasonably itemized statements of such expenses in accordance
with the Company’s policies and procedures; and


iii.Relocation (as defined below) expenses, which will be paid consistent with
past practices, subject to the Company’s documentation policies and procedures.


e.Reimbursements. The amount of expenses eligible for reimbursement pursuant to
this Agreement during any tax year of Executive shall not affect the expenses
eligible for reimbursement in any other tax year. The right to reimbursement
provided in this Agreement is not subject to liquidation or exchange for another
benefit. In no event shall the reimbursement of an eligible expense under this
Agreement occur later than the earlier of (i) six months from the date of
incurrence and (ii) the end of the calendar year following the calendar year in
which such expense was incurred.


f.Chartered Aircraft. The Company hereby agrees that when commercial air travel
is difficult to arrange, Executive may travel on chartered aircraft in
connection with the performance of his duties hereunder. Executive agrees that
Executive will not charter planes for travel from his current residence in New
Jersey to (i) Richmond, Virginia; (ii) Raleigh or Chapel Hill, North Carolina;
or (iii) Bermuda.


g.Claw-Back. Executive acknowledges that to the extent required by applicable
law or written company policy adopted by the Holdings Board to implement the
requirements of such law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act), any bonus and other
incentive compensation (if any) shall be subject to any clawback, forfeiture,
recoupment or similar requirement (“Clawback Rights”) as the Holdings Board may
determine in its sole discretion is necessary or desirable to implement such law
or policy. Holdings may only exercise Clawback Rights with respect to any bonus
and other incentive compensation received during the three completed fiscal
years immediately preceding the date on which Holdings is required to prepare an
accounting restatement and, if applicable, any transition



--------------------------------------------------------------------------------



period resulting from a change in fiscal year within or immediately following
the three completed fiscal years.


h.Withholdings and Deductions. All payments and compensation under this
Agreement shall be subject to all required withholdings and deductions, and such
deductions as Executive may instruct the Company to take that are authorized by
applicable law.


3.DUTIES AND LOCATION.


a.Executive shall perform all duties normally associated with the position of
Chief Executive Officer and such other duties as may be assigned to him by the
Holdings Board with respect to the Company Group. Executive shall report
directly to the Holdings Board and the Board of Directors of the Company
(“Company Board”). The Holdings Board will appoint Executive to be a member of
the Holdings Board without any additional compensation for service as a Holdings
Board member. Executive will devote his entire working time, attention, and
energies to carrying out and fulfilling his duties and responsibilities under
this Agreement. Executive agrees to abide by all policies applicable to
employees of the Company Group adopted by the Holdings Board. Executive
represents that he is able and willing to engage in international travel as is
necessary to perform his duties as Chief Executive Officer and to further the
Company’s business interests.


b.Executive will work from his current residence in New Jersey, and will travel
to Company Group offices in Bermuda, North Carolina and Virginia as necessary to
perform his duties, provided, however, Executive agrees to relocate his
residence to Raleigh or Chapel Hill, North Carolina, or Richmond, Virginia (or
the surrounding suburbs of each), at his election, on or before the one-year
anniversary of the Effective Date (“Relocation”), except that if on the one-year
anniversary date the Company offices in North Carolina are closed as a result of
a North Carolina government or state or local health agency order, then the
Relocation deadline will be extended until thirty days after the Company offices
in North Carolina are allowed by the government to be open for business (whether
or not the Company decides to reopen either of those offices, or whether there
are occupancy or other restrictions relating to the use of either of those
offices).


4.CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.


a.Executive will not at any time during the Term or thereafter:


i.reveal, divulge, or make known to any person, firm, or corporation or use for
his personal benefit or the benefit of others (except Holdings and any of its
direct or indirect subsidiaries (hereinafter referred to as “Affiliates,” and
Holdings, together with such Affiliates, the “Company Group”)), directly or
indirectly, any confidential or proprietary information received or developed by
him during the course of his employment. For the purposes of this Section
4(a)(i) confidential and proprietary information (“Confidential Information”)
shall be defined to mean (1) all historical and pro forma projections of loss
ratios incurred by the Company Group; (2) all historical and pro forma actuarial
data relating to the Company Group; (3) historical and pro forma financial
results, revenue statements, and projections for the Company Group; (4) all
information relating to the Company Group’s systems and software (other than the
portion thereof provided by the vendor to all purchasers of such systems and
software); (5) all information relating to the Company Group’s unique
underwriting approach; (6) all information relating to plans for, or internal or
external discussions regarding, acquisitions of or mergers with any business or
line of business; (7) non-public business plans; (8) all other information
relating to the financial, business, or other affairs of the Company Group
including their customers; and (9) any information about any shareholder of
Holdings or any of its Affiliates, or any of their officers or employees, that
has been furnished or made available to Executive as a result of his positions
with Holdings and the Company. Section 4(a)(i) shall not apply to Executive
following the termination of his employment with Holdings and the Company with
respect to any Confidential Information known or made generally available to the



--------------------------------------------------------------------------------



general public or within the industry by persons other than Executive or a
person acting with or at the request of Executive; or


ii.reveal, divulge, or make known to any person, firm, or corporation, or use
for his personal benefit or the benefit of others (except the Company Group),
directly or indirectly, the name or names of any Customers (as defined in
Section 5 below) of the Company Group, nor will he reveal, divulge, or make
known to any person, firm, or corporation or use for his personal benefit or the
benefit of others (except the Company Group), directly or indirectly, any trade
secrets or any knowledge or information concerning any business methods or
operational procedures engaged in by the Company Group (collectively,
“Privileged Information”); provided, however, the restrictions set forth in this
Section 4(a)(ii) shall not apply to Executive following the termination of his
employment with Holdings and the Company with respect to any Privileged
Information known or made generally available to the general public or within
the industry by persons other than Executive or a person acting with or at the
request of Executive.


b.    Notwithstanding any provision of this Agreement to the contrary, under 18
U.S.C. §1833(b), “An         individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement or any
other policy of the Company Group is intended to conflict with this statutory
protection, and no director, officer, or member of management has the authority
to impose any rule to the contrary.


5.NON-COMPETITION.


a.Executive acknowledges and agrees that as Chief Executive Officer of Holdings
and the Company (i) he will be responsible for and directly involved in
developing customer goodwill and relationships for the benefit of the Company
Group, including personal contact with customers and supervising others who
contact customers and develop customer goodwill and relationships; (ii) he will
be provided and have access to the Company Group’s Confidential Information and
Privileged Information, and will be compensated for the development, and
supervising the development, of the same and (iii) he will have unique insight
into and knowledge of the skills, talents and capabilities of the Company
Group’s key employees. Executive also acknowledges and agrees that at the
inception of his employment with the Company and Holdings it was agreed that he
would be bound by noncompetition restrictions that are similar to the
restrictions in this Agreement.


b.Executive agrees that during his employment by the Company and Holdings he
will not compete against the Company Group in any manner, including without
limitation by engaging in, or by assisting any other person or entity to engage
in, or by having an ownership interest in, any Competitive Business (as defined
below) in the Territory (as defined below), or by engaging in any conduct
described in clauses (c)(i), (ii) or (iii) below.


c.Executive further agrees that after his employment by the Company and Holdings
ends for any reason, he will not during the Restricted Period (as defined
below):


i.compete against the Company Group by engaging in, or by assisting any other
person or entity to engage in, or by having an ownership interest in, any
Competitive Business in the Territory (as defined below);


ii.compete against the Company Group by soliciting any Customer (as defined
below) in order to provide any goods or services to such Customer in competition
against the



--------------------------------------------------------------------------------



Company Group, or by soliciting any Agent (as defined below) in order to obtain
referrals from such Agent in competition against the Company Group;


iii.induce or persuade any Customer or Agent not to do business with, or to
switch business from, or reduce business with, the Company Group;


iv.solicit, or assist others in soliciting, Key Employees (as defined below) to
either leave the Company Group or to engage in a Competitive Business.


d.For purposes of this Agreement, the following capitalized terms shall have the
meanings set forth below:


i.“Agent” shall mean any insurance agent, insurance broker, wholesale agent,
general agent, or other person (A) that acted on behalf of any customer of the
Company Group to obtain insurance from any Company Group entity or who referred
any insurance business to any Company Group entity during the Final Year (as
defined below) and (B) with respect to which either Executive had either (I)
Confidential Information or Privileged Information or (II) account
responsibility either directly or through managing employees with such account
responsibility.


ii.“Competitive Business” shall mean (x) the lines of business of providing
workers' compensation insurance, excess and surplus lines insurance, and
casualty reinsurance, and entering into fronting and program insurance
arrangements, and (y) any other material business in which the Company Group is
engaged during the Term, provided, however, if the Company Group completely
ceases to engage in any of the above-referenced lines of business during the
Term, then such discontinued line(s) of business will no longer be included in
the definition of Competitive Business as of the date of such complete
cessation.


iii.“Customer” shall mean any customer of the Company Group that (A) purchased
products or services from the Company, or entered into a contract, reinsurance
agreement, brokerage, or other arrangement with the Company, during the twelve
month period immediately preceding Executive’s last day of employment with the
Company (the “Final Year”), and (B) about which Executive either had
Confidential Information or Privileged Information or personal or management
responsibility (either directly or indirectly) for customer contact or service.


iv.“Key Employees” shall mean any executive, managerial, sales, marketing, or
supervisory level employees of the Company Group under Executive’s direct or
indirect management authority during the Final Year.


v.“Restricted Period” shall mean eighteen (18) months.


vi.“Territory” shall mean Bermuda and each and every state or other United
States jurisdiction where the Company Group is licensed or admitted at the end
of the Term and/or is then in the process of seeking to be licensed.


e.The restrictions contained in this Section 5 shall not prevent the purchase or
ownership by Executive of not more than 3% of the securities of any class of any
corporation, whether or not such corporation is engaged in any Competitive
Business, which are publicly traded on any securities exchange or any “over the
counter” market.


6.TERMINATION. Executive’s employment hereunder shall terminate under the
following circumstances:


a.Termination for Cause. The Company and Holdings may terminate the employment
of Executive for Cause at any time by providing written notice to Executive
specifying the cause of the



--------------------------------------------------------------------------------



termination. For the purposes of this Agreement, “Cause” means that: (i)
Executive willfully violated Sections 4 or 5 of this Agreement; (ii) Executive
grossly neglected his duties hereunder; (iii) Executive was convicted of a
felony, or a crime involving moral turpitude (meaning a crime that includes the
commission of an act of depravity, dishonesty, or bad morals); (iv) Executive
has committed an act of dishonesty, fraud, or embezzlement against any Company
Group entity; (v) Executive willfully and/or knowingly breached any provision of
this Agreement other than Section 4 or Section 5 in any material respect, or
willfully and/or knowingly violated the Company’s written policies; or (vi)
Executive willfully failed or refused to follow the lawful instructions of the
Holdings Board that are consistent with this Agreement (“Insubordination”). In
the event that the Company provides written notice of termination for Cause
pursuant to Section 6(a)(ii) or (vi), Executive shall be entitled to cure any
alleged neglect of his duties or Insubordination, to the extent curable, within
30 days of receiving written notice from the Company specifying the factual
basis for its belief that Executive grossly neglected his duties hereunder or
engaged in Insubordination.


b.Company Termination without Cause; Company Non-Renewal Termination. The
Company and Holdings may terminate the employment of Executive at any time
without Cause, with or without prior notice. If (i) the Company and Holdings
deliver a timely Non-Renewal Notice and Executive has not timely delivered a
timely Non-Renewal Notice, (ii) Executive continues in employment with the
Company and Holdings through the last day of the Term, and (iii) the parties
have not executed a written agreement applicable to Executive’s employment after
the expiration of the Term, then Executive’s employment shall terminate on the
last day of the Term (a “Company Non-Renewal Termination”).


c.Termination by Executive for Good Reason. Executive may, at his option,
terminate this Agreement for Good Reason in accordance with the terms of this
Section 6(c). “Good Reason” shall mean the occurrence of any one or more of the
following events without the prior consent of Executive:


i.a material diminution in Executive’s authority, duties or responsibilities, or
requiring Executive to report directly to a person or persons other than the
Holdings Board, provided, however, with respect to Executive’s membership on the
Holdings Board, the failure of the Holdings Board to nominate Executive for a
Holdings Board position shall constitute Good Reason, but the shareholders’ not
electing Executive to a Holdings Board position for which he was nominated shall
not constitute Good Reason;


ii.a material diminution in Executive’s base salary;


iii.a material diminution in Executive's target annual cash bonus described in
Section 2(b)(i) above, provided, however, that awards of cash bonuses that are
less than the target bonus do not constitute Good Reason;


iv.a material diminution in Executive's annual target equity grant described in
Section 2(b)(ii) above, provided, however, that LTIP equity grants that are less
than the target equity grant do not constitute Good Reason;


v. either (x) the Company’s requiring Executive to relocate before the
Relocation deadline described in Section 3(b), or (y) after Executive’s
Relocation to Chapel Hill, Raleigh or Richmond (as determined by Executive), the
Company’s requiring Executive to be based at any office or location more than 35
miles from the Relocation office he selected; or


vi.any other action or inaction by the Company that constitutes a material
breach of the terms of this Agreement;


and, in each case, the failure by the Company to cure such condition within the
30-day period after receipt of written notice from Executive specifying in
detail the factual basis for his belief that he



--------------------------------------------------------------------------------



has Good Reason to resign (“Good Reason Notice”). Executive must deliver a Good
Reason Notice within 30 calendar days after the initial existence of a Good
Reason condition, and, if the Company fails to timely cure such Good Reason
condition, Executive must terminate his employment within one year after the
initial existence of such Good Reason condition, and any failure by Executive to
timely comply with either of these requirements shall constitute a waiver of
Executive’s right to resign for Good Reason for such condition.

d.Termination due to Death or Disability. Executive’s employment hereunder shall
terminate upon his death. The Company and Holdings may terminate Executive’s
employment if he is prevented from performing his responsibilities under this
Agreement because of “Disability.” A “Disability” means that Executive has been
unable to perform the essential functions of Executive’s position because of
illness, injury or other disability for more than one hundred twenty (120)
consecutive calendar days, or for more than a total of ninety five (95) business
days (either consecutive or non-consecutive) in any consecutive twelve month
period, subject to the reasonable accommodation requirements of applicable laws.


e.Expiration of Term. If (i) Executive delivers a timely Non-Renewal Notice
pursuant to Section 1 (whether or not the Company has timely delivered a timely
Non-Renewal Notice), (ii) Executive continues in employment with the Company and
Holdings through the last day of the Term, and (iii) the parties have not
executed a written agreement applicable to Executive’s employment after the
expiration of the Term, then Executive’s employment shall terminate on the last
day of the Term.


7.COMPENSATION AND BENEFITS UPON TERMINATION.


a.If, during the Term, the Company and Holdings terminate Executive’s employment
without Cause, there is a Company Non-Renewal Termination, or Executive
terminates his employment for Good Reason, then:


i.as soon as practicable following such termination but no later than ten days
after the Termination Date (as defined below), the Company shall pay to
Executive his accrued but yet unpaid base salary earned through the Termination
Date and any accrued, but unused vacation pay through the Termination Date (the
“Accrued Obligations”);


ii.within 45 days following the Termination Date, the Company shall reimburse
Executive pursuant to Section 3(d)(ii) or (iii), as applicable, for reasonable
expenses incurred prior to the Termination Date but not paid by the Termination
Date;


iii.subject to the execution and delivery of a general release (which release
shall not alter or result in the waiver of Executive’s right to exercise the
portion of any Company stock option that vested through the Termination Date, or
any rights under this Section 7(a)) in a form acceptable to the Company within
thirty (30) days after the Termination Date (the “Release Expiration Date”),
which release has not been revoked, Executive is entitled to receive:


1.a gross amount equal to (x) Executive’s base salary in effect on the
Termination Date divided by (y) 12, per month, subject to any applicable
deductions and withholdings, for a period of eighteen (18) months after the
Termination Date, which shall be paid in periodic installments in accordance
with the Company’s normal payroll practices in effect as of the Termination Date
commencing on the first payroll cycle which is at least 45 days after the
Termination Date, unless such payments are required to be delayed pursuant to
Section 8 below;


2.the continuation of coverage under all employee benefit insurance plans in
which Executive was a participant as of the Termination Date, to the extent such
post-employment coverage is authorized by such plans, at the Company’s



--------------------------------------------------------------------------------



expense for a period of eighteen (18) months after the Termination Date,
provided, however if post-employment coverage is not authorized under the
Company’s health insurance plan, then the Company will pay Executive the premium
cost for health insurance coverage that the Company would have paid if Executive
had continued being a participant in the Company’s health insurance plan during
such eighteen month period, and such amount shall be paid at the time such
premiums would have been paid if Executive had continued being a participant in
the Company’s health insurance plan during such eighteen month period;


3.any unpaid discretionary bonus awarded to Executive for the year prior to the
year in which the Termination Date occurs, which shall be paid in a lump sum on
the normal bonus payment date; and


4.a pro rata Bonus for the year in which the Termination Date occurs, calculated
by multiplying the target Bonus for that year by the fraction in which the
numerator is the number of days between January 1 of that year and the
Termination Date, and the denominator is 365, which shall be paid in a lump sum
on the normal bonus payment date for that year; and


5.all unvested RSUs and stock options shall be immediately forfeited and
canceled effective as of the Termination Date, and the exercise of vested stock
options after the Termination Date shall be governed by the terms of the
applicable LTIP and award agreement.


iv.In the event that Executive fails to execute the Release on or prior to the
Release Expiration Date, Executive shall not be entitled to any payments or
benefits pursuant to Section 7(a)(iii). Notwithstanding the foregoing, if the
Release could become effective during the calendar year following the calendar
year of the Termination Date, then no such payments that constitute “deferred
compensation” under Internal Revenue Code Section 409A shall be made earlier
than the first day of the calendar year following the calendar year of the
Termination Date.


b.If Executive’s employment is terminated as a result of death or by the Company
and Holdings for Cause or because of Disability, or if a termination of
employment occurs as a result of Executive’s delivering a timely Non-Renewal
Notice, then:


i.Executive’s compensation shall terminate on the Termination Date;


ii.all unvested RSUs and stock options shall be immediately forfeited and
canceled effective as of the Termination Date;


iii.the exercise of vested stock options after the Termination Date shall be
governed by the terms of the applicable LTIP and award agreement;


iv.within ten days following the Termination Date, the Company shall pay to
Executive the Accrued Obligations; and


v.within 45 days following the Termination Date, the Company shall reimburse
Executive for reasonable expenses incurred, but not paid prior to the
Termination Date.


c.Except for payments provided under Sections 7(a)(i), 7(a)(ii), 7(b)(iv) and
7(b)(v), all compensation and benefits paid pursuant to this Section 7 shall
cease and Executive shall promptly return any amount paid under Section
7(a)(iii) to the Company if Executive violates any of the terms of Sections 4 or
5 above during the Restricted Period. In addition to these remedies, the



--------------------------------------------------------------------------------



Company shall have all other remedies provided by this Agreement and by law for
the breach of Sections 4 or 5 above.
d.For purposes of this Agreement, “Termination Date” means the date of
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”).”


8.409A COMPLIANCE. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A). Notwithstanding anything else contained in this Agreement to the
contrary, if Executive is a “specified employee” under the Company’s specified
employee policy as in effect on the Termination Date, or if no such policy is
then in effect, within the meaning of Section 409A, any payment required to be
made to Executive hereunder upon or following the Termination Date shall be
delayed until after the six-month anniversary of Executive’s “separation from
service” (as such term is defined in Section 409A) to the extent necessary to
comply with, and avoid imposition on Executive of any additional tax, interest,
or penalty imposed under, Section 409A. Should payments be delayed in accordance
with the preceding sentence, the accumulated payment that would have been made
but for the period of the delay shall be paid in a single lump sum during the
ten-day period following the six-month anniversary of the Termination Date. Each
payroll period payment described in Section 7(a)(iii)(1) shall be treated as a
separate payment for purposes of Section 409A.


9.UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS. Executive acknowledges that the
services to be rendered under the provisions of this Agreement are of a special,
unique, and extraordinary character; involve access to and development of
Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services and that, by reason thereof, Executive
agrees and consents that if he violates any of the provisions of Sections 4 and
5 of this Agreement, the Company and Holdings, in addition to any other rights
and remedies available under this Agreement or otherwise, shall be entitled to
an injunction to be issued by a court of competent jurisdiction restricting
Executive from committing or continuing any violation of Sections 4 and 5 of
this Agreement.


10.FURTHER ACKNOWLEDGEMENTS. Executive further acknowledges and agrees that the
restrictions contained in Sections 4 and 5 above are reasonable and necessary to
protect the legitimate interest of the Company Group, in view of, among other
things, the short duration of the restrictions; the narrow scope of the
restrictions; the Company Group’s interests in protecting its trade secrets,
Confidential Information, and Privileged Information (which Executive agrees
would be useful to competitors for more than 18 months) and its customer
relationships and goodwill; Executive’s background and capabilities which will
allow him to seek and accept employment without violation of the restrictions;
Executive’s opportunity to acquire a substantial equity interest in Holdings
through the award of restricted stock units and stock options and other equity
based awards; and Executive’s entitlements under this Agreement. If any
provision contained in Sections 4 or 5 above is adjudged unreasonable by a court
of competent jurisdiction or arbitrator in any proceeding, then such provision
shall be deemed modified as provided in Sections 4 or 5 above or by reducing the
scope of such provision, the period of time during which such provision is
applicable and/or the geographic area to which such provision applies, to the
extent necessary for such provision to be adjudged reasonable and enforceable.


11.NOTICES. Any notices provided for or permitted by this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
three days after it is mailed if delivered by registered or certified mail,
return receipt requested, postage prepaid, addressed to the party for whom
intended at such party’s address set forth above (for the Company) or to the
most recent address for Executive set forth in the Company’s records, or to such
other address as such party may designate by notice in writing given in the
manner provided herein.


12.SECTION HEADINGS. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.



--------------------------------------------------------------------------------





13.ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS. This Agreement constitutes the
entire agreement and understanding between Executive and the Company with
respect to the subject matter hereof and shall supersede any and all other prior
agreements and understandings, whether oral or written, relating thereto or the
employment of Executive by the Company and Holdings, including without
limitation the Term Sheet discussed by the parties. This Agreement may not be
rescinded, modified, or amended, unless an amendment is agreed to in a writing
signed by Executive, by the Chairman of the Holdings Board or an officer of
Holdings specifically authorized by the Holdings Board (other than Executive),
and by an officer of the Company specifically authorized by the Company Board
(other than Executive), and any waiver shall be set forth in writing and signed
by the party to be charged. This Agreement may be executed in any number of
counterparts, including by facsimile, each of which shall be an original, but
all of which together shall constitute one and the same instrument.


14.PARTIAL INVALIDITY. The invalidity or unenforceability, by statute, court
decision, or otherwise, of any term or condition of this Agreement shall not
affect the validity or enforceability of any other term or condition hereof.


15.GOVERNING LAW. This Agreement shall be construed and administered in
accordance with the laws of Delaware, without regard to the principles of
conflicts of law which might otherwise apply.


16.ASSIGNABILITY. This Agreement may not be assigned by Executive, and any
purported assignment by Executive shall be null and void. All of the terms and
conditions of this Agreement shall be binding upon and inure to the benefit of
Holdings and the Company and its successors (including without limitation any
successor to the Company’s business as the result of a merger or consolidation
of Holdings or the Company, whether or not Holdings or the Company survives such
merger or consolidation) and assigns. Successors to Holdings and the Company
shall include, without limitation, any corporation or corporations acquiring,
directly or indirectly, all or substantially all of the assets of Holdings or
the Company whether by merger, consolidation, purchase, or otherwise and such
successor shall thereafter be deemed “Holdings” and/or the “Company” for
purposes hereof, as applicable.


17.DISPUTE RESOLUTION.


a.Arbitration. In the event of disputes between the parties with respect to the
terms and conditions of this Agreement, such disputes shall be resolved by and
through an arbitration proceeding to be conducted under the auspices of the
American Arbitration Association (or any like organization successor thereto)
(“AAA”) in the city of Raleigh, North Carolina (“Arbitration”); provided,
however, that (i) all such disputes must first be submitted to mediation in
Raleigh before a mutually agreed mediator, or a mediator selected by the AAA,
who has extensive experience with executive employment agreement disputes
(“Mediation”), and, then, if such Mediation is unsuccessful in resolving all
arbitrable disputes within ninety (90) days, either party may submit the
unresolved disputes to Arbitration; and (ii) notwithstanding the foregoing or
any other provision of this Agreement, either party may seek temporary or
preliminary relief (including, without limitation, enforcement of Sections 4 and
5 above) from a court in aid of arbitration. Such Arbitration shall be conducted
pursuant to the AAA commercial arbitration rules (formal or informal) in as
expedited a manner as is then permitted by such rules (the “Arbitration”). Both
the foregoing agreement of the parties to arbitrate any and all such claims, and
the results, determination, finding, judgment, and/or award rendered through
such Arbitration, shall be final and binding on the parties to this Agreement
and may be specifically enforced by legal proceedings.


b.Procedure. Such Mediation may be initiated by written notice from either party
to the other which specifies the disputes to be submitted to Mediation. Such
Arbitration may be initiated by written notice from either party to the other
which specifies the disputes to be submitted to Arbitration. The Arbitration
shall be conducted by a single arbitrator selected in accordance with the
procedures of the American Arbitration Association. Time is of the essence of
this Arbitration



--------------------------------------------------------------------------------



procedure, and the arbitrator shall be instructed and required to render his or
her decision within 30 days following completion of the Arbitration.


c.Venue and Jurisdiction. Any action to compel arbitration hereunder or
otherwise relating to this Agreement shall be brought exclusively in a state
court or federal court located in Raleigh, North Carolina, provided that, if a
federal court has jurisdiction over the subject matter thereof, then such action
shall be brought in federal court, and the Company and Executive hereby
irrevocably submit with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.


d.Waiver of Jury Trial. IN THE EVENT OF ANY LITIGATION WITH RESPECT TO ANY
MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.


18.COOPERATION. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), or the decision to commence
on behalf of the Company any suit, action or proceeding, and any investigation
and/or defense of any claims asserted against any of the Company’s or its
Affiliates’ current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, which
relates to events occurring during Executive’s employment hereunder by the
Company and Holdings as to which Executive may have relevant information
(including but not limited to furnishing relevant information and materials to
the Company or Holdings, or its designee, and/or providing testimony at
depositions and at trial), provided that with respect to such cooperation
occurring following termination of Executive’s employment, the Company shall
reimburse Executive for expenses reasonably incurred in connection therewith and
shall schedule such cooperation to the extent reasonably practicable so as not
to unreasonably interfere with Executive’s business or personal affairs.
Notwithstanding anything to the contrary, in the event the Company requests
cooperation from Executive after his employment with the Company and Holdings
has terminated and at a time when Executive is not receiving any severance pay
from the Company, Executive shall not be required to devote more than 40 hours
of his time per year with respect to this Section 18, except that such 40 hour
cap shall not include or apply to any time spent testifying at a deposition or
at trial, or spent testifying before or being interviewed by any administrative
or regulatory agency.


19.Joint Obligations. Both the Company and Holdings are jointly liable for all
payment obligations pursuant to this Agreement, and the Company may satisfy
Holdings’ joint obligation to make payments and provide benefits to Executive
pursuant to Sections 2(a), 2(b)(i) and 2(d) of this Agreement.


[remainder of page intentionally left blank]



































--------------------------------------------------------------------------------









Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to the Company.


Very truly yours,


JAMES RIVER GROUP HOLDINGS, LTD.


By: _/s/ J. Adam Abram___________________
Name: J. Adam Abram
Title: Chairman of the Board of Directors
Date:     October 28, 2020




JAMES RIVER GROUP, INC.


By: _/s/ Robert P. Myron___________________
Name: Robert P. Myron
Title: President & Chief Operating Officer
Date:      October 28, 2020






ACCEPTED AND AGREED TO AS OF
THIS _23_ DAY OF OCTOBER __, 2020


_/s/ Frank D’Orazio___________
Frank D’Orazio

